DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/9/2020 has been entered.

Response to Arguments
The amendments filed 12/9/20 have been entered. 

Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive. Claim 1 was rejected under 103 as being unpatentable over Voight (US 20200018141 A1), in view of Knight (US 20190120029 A1), further in view of Fowler (US 20100252260 A1), further in view of Barclay (US 20200025334 A1). Claim 26 was rejected under 103 as being unpatentable over Knight (US 20190120029 A1), in view of Fowler (US 20100252260 A1).

Regarding applicant’s arguments under the heading “Land-Based vs. Subsea Drilling”
Applicant first argues that the "land" versus "subsea" claim limitations have been “generalized and substituted in a rejection without justification” and specifically finds issue with the statement that “Voight teaches” the claim preamble. The examiner respectfully disagrees and notes that Voight alone is not cited in the rejection of the claim, rather, Voight as modified teaches the claimed invention. As modified each and every claim limitation has been taught. Applicant appears to be suggesting that Voight alone is required to teach each and every claim limitation in the 103 rejection presented by the examiner. However, by its very nature, a 103 rejection concedes that Voight is silent on some elements of the claimed invention. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 	Applicant secondly contends that “Voight is limited to taking place on land using a truck” and argues that the claimed invention is “not equivalent to that of the cited references”. Specifically applicant cites Wikipedia to suggest that “offshore drilling” to suggest that it is more challenging and to support the contention that it is a different field of endeavor. The examiner respectfully disagrees. 
First, the fact that there are differences between onshore and offshore development does not demonstrate that they are different fields of endeavor. Indeed MPEP 2141, subsection I, quoting the Supreme Court states, “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. Id. at 417, 82 USPQ2d at 1396.” The citation to Papadimitriou (US 20160237804 A1), supports this interpretation as an evidentiary reference that demonstrates that offshore and onshore development are in the same field of endeavor by indicating that through their development they use “substantially similar” equipment and equipment configuration1. 
Second, applicant’s contention that Voight is solely limited to taking place on a truck is not supported by Voight. Voight discloses his methods occurring on a generic “vehicle”. The use of the generic term “vehicle” is not solely limited to the exemplary embodiment of a truck2 and Voight even references regulation which suggests LNG storage and transportation in marine environment3. Moreover, Voight is explicit that his invention is ready for modification and not limited to the exemplary embodiments discussed4. However, perhaps more salient to the 103 modification at hand is the fact that the vehicle of Voight functions as a LNG carrier (see e.g. Para 0010, 0021-0022). naturally brought the idea of the offshore LNG Floating Storage and Regasification Unit (FSRU)” (Introduction, emphases added). Han goes on to add, “From the study, we can carefully derive followings: […] Technologies accumulated from worldwide operation of LNG carriers and FPSOs can be applied to the FSRU design” (Summaries and Conclusions). In other words, as evidenced by Han, the application of LNG technologies such as that disclosed by Voight “naturally” commends itself to application in an FSRU environment and that application is within the skill set of an ordinary artisan in the field. This is beyond the clear statements in the holdings of KSR about modifications not being rigidly applied in the manner argued by Applicant.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton… [I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like the pieces of a puzzle" KSR, 550 U.S. at 420 and 421, 82 USPQ2d at 1397 (MPEP §2141, subsection II(C). The citations to Papadimitriou and Han support this holding by the examiner, as cited above, especially in view of the findings of KSR.

Regarding applicant’s arguments under the heading “Claim 1 Does Not Claim Transportation”
The modification with Fowler merely notes that this development vehicle may be an offshore development vehicle e.g. the FPSO of Fowler. By virtue of the modification to place the LNG carrier and regasification vehicle of Voight onto an offshore system such as the FPSO of Fowler, that modified system would constitute what “is used liberally to refer to any of a regasification vessel, a floating storage regasification unit and/or a floating regasification unit (FRU)” (to use Applicant's phrase from Para 0037 in the specification). Applicant appears to be arguing that Fowler in isolation does not teach an FSRU. However, claims are not rejected over Fowler alone. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant has additionally argued that “[o]ne of ordinary skill in the art would not look to ANY kind of method of hydrocarbon recovery for advances in the use or recovery of LNG, for example. The equipment and therefore methods for managing OIL and LNG are quite distinct.” As Applicant has conceded, Fowler discloses an FPSO5. However, Han (OTC 14098), discusses “offshore based platform and Floating Production Storage and Offloading (FPSO) technologies have been developed significantly for these 20 years. […] The proven technologies from different sectors naturally brought the idea of the offshore LNG Floating Storage and Regasification Unit (FSRU)” (Introduction, emphasis added). Han goes on to add, “From the study, we can carefully derive followings: […] Technologies accumulated from worldwide operation of LNG carriers and FPSOs can be applied to the FSRU design” (Summaries and Conclusions). Contrary to applicant’s conclusory statement, one would “naturally” contemplate FPSO technologies for application for application the LNG FSRU realm and as important in that search would find that those technologies from “FPSOs can be applied to the FSRU design”. Han also explains, “FSRUs are designed basically for floating environments, and the design procedures are not widely different from those of offshore FPSOs. Hence many of the prevalent FPSO design concepts can be adopted” (Floating Environment, emphasis added).
	This is also part-and-parcel of the holdings of KSR as cited above. Applicant's arguments require a lack of creativity of the artisan, and a lack of interest in other areas that the prior art expressly teaches are "naturally" considered by the artisan. This is in direct contrast to the holdings of KSR and the skill and creativity of the ordinary artisan. 

Regarding applicant’s arguments under the heading “An FSPO Cannot Regasify LNG”
	Applicant again argues the differences between the FPSO and the claimed FSRU, stating in part, “they are not of equivalent capability, or inspiration to one of ordinary skill in the art.” This argument is primarily a matter of nomenclature, not structure or function, as the prior art teaches the claimed structure. Further it has been explicitly recognized that they are within the same realm and that the FPSO would reasonably commend as a modifying reference to the LNG carrier and regasification naturally brought the idea of the offshore LNG Floating Storage and Regasification Unit (FSRU)” (Introduction, emphasis added). Han goes on to add, “From the study, we can carefully derive followings: […] Technologies accumulated from worldwide operation of LNG carriers and FPSOs can be applied to the FSRU design” (Summaries and Conclusions). Han also explains, “FSRUs are designed basically for floating environments, and the design procedures are not widely different from those of offshore FPSOs. Hence many of the prevalent FPSO design concepts can be adopted” (Floating Environment, emphasis added). Contrary to applicant’s conclusory statement alleging that “they are not of equivalent capability, or inspiration to one of ordinary skill in the art.”, one would “naturally” contemplate FPSO technologies for application for application the LNG FSRU realm and as important in that search would find that those technologies from “FPSOs can be applied to the FSRU design” as “the design procedures [of FSRUs] are not widely different from those of offshore FPSOs”. 
	Applicant additionally alleges that “Voight and Fowler process hydrocarbons in quite different drilling environments” and specifically stating “Voight does not pump oil from subsea wells at all, and therefore uses different pumping equipment, processes, and methods”. However, applicant’s contention appear to suggest that because Voight is disclosed as being used onshore that it would not be reasonable to modify the reference to use the methods/systems of Voight in an offshore environment. As KSR. Papadimitriou (US 20160237804 A1) further supports this by demonstrating that offshore and onshore development is in the same field of endeavor by indicating that through their development they use “substantially similar” equipment and equipment configuration6. 
	As additionally explained in the rejection below, there is ample motivation to apply the development scheme of Voight in the offshore environment of Fowler. As explained by Fowler, “More than two-thirds of the Earth's surface is covered by oceans. As the petroleum industry continues its search for hydrocarbons, it is finding that more and more of the untapped hydrocarbon reservoirs are located beneath the oceans. Such reservoirs are referred to as "offshore" reservoirs” (Para 0003). In other words, recognizing the “more and more” “untapped hydrocarbon reservoirs” “located beneath the oceans” and recognizing that it is within the skillset of the ordinary artisan to do so, why wouldn’t an ordinary artisan seek to development that untapped hydrocarbon potential?
	KSR Int'l Co. v. Teleflex Inc. explains that a prima facie case of obviousness exists with known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP ad nauseam above, the technologies used in onshore and offshore production are “substantially similar” and therefore predictably implementable for one of ordinary skill in the art.

Regarding applicant’s arguments under the heading “No Cited References Teach Compressorless Pump Systems”
	Although the examiner does not concede the impropriety of the previously made rejection and notes that applicant’s arguments rely on features not recited in the claims (e.g. “the LNG is already onboard the FSRU” on page 9 of 12), the examiner notes the alternate interpretation of the claim in light with applicant’s arguments has resulted in the alternate interpretation of Barclay presented below. This alternate interpretation and corresponding modified rejection is still obvious and rejected in view of Barclay, as discussed in additional detail in the rejection presented below. 

Regarding applicant’s arguments under the heading “Independent Claim 26”
	Applicant indicates it is unclear whether the claims are rejected over Knight or Voight. As indicated in the rejection, the claim is rejected over Knight. Applicant argues . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a compressorless high-pressure pump system”. When read in light of applicant’s specification, it is unclear what applicant means with the recitation of “compressorless”. Applicant’s specification states that the pumps might be “positive displacement pumps” (Para 0048 of the as-filed spec). However, by their very functions, positive displacement pumps work by compressing fluid. Stewart (Surface Production Operations: Pumps and Compressors - provided) indicates, “Positive displacement pumps add energy to a fluid by applying force to the liquid with a mechanical device such as a piston or plunger. A positive displacement pump decreases the the liquid is compressed mechanically, causing a direct rise in potential energy” (page 9). 
Moreover, as discussed in applicant’s own specification, the fluid is pressurized (e.g. Para 0014 of the specification, “a compressorless pump system to pressurize the LNG”). However, by its very nature “pressurizing” results in at least some degree of compression (however minimal it might be in the case of a liquid like LNG). Additionally, “pressurize” is defined as “compress, condense, constrict, press, squash, squeeze” (see e.g. https://dictionary.reverso.net/english-definition/pressurize).
It is therefore not clear what applicant intends with the limitation “compressorless” in light of applicant’s own disclosure that a pump to-be-used in the system functions by ‘mechanically compressing’ and the function of the pump seeks to “pressurize” or in other words, by definition, compress the fluid. Claims 2-11 are rejected for depending from an indefinite claim. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voight (US 20200018141 A1), in view of Knight (US 20190120029 A1), further in view of Fowler (US 20100252260 A1), further in view of Barclay (US 20200025334 A1).

Regarding claim 1, Voight teaches a floating gas lift method comprising: 
providing liquefied natural gas (LNG) onboard an vehicle (Fig 2, step 1, and Para 0009, 0021 providing a source of LNG such as a tank; Para 0008 of provisional application 62/698350, “providing a source of LNG”); 
vaporizing the high pressure LNG onboard the vehicle to produce high pressure regasified natural gas (The examiner notes the definition of high pressure found in the specification in Para 0034. Fig 2, step 2 and 3, Para 0021, transportation means includes regasifier/vaporizer, the LNG is regasified/vaporized and subsequently pressurized to above formation pressure; Para 0023, the regasified pressure up to 4500 psig, which is greater than the 40 bar which is approx. 600 psi; Para 0009 of provisional application 62/698350, “include transporting a tank of LNG to the well using a transport vehicle, wherein the transport vehicle also transports a regasifier”); 
injecting the high pressure regasified natural gas from the vehicle into a hydrocarbon well (Fig 2, Abstract, step d, the pressurized gas is injected into a well; Para 0008 of provisional application 62/698350, step d); and 
lifting a combined fluid from the hydrocarbon well comprising: regasified natural gas from the vehicle; and at least one downhole hydrocarbon fluid (Fig 2, Abstract, the combined regasified LNG and well hydrocarbon are produced from the well; Para 0008 of provisional application 62/698350, step f and Para 0025, table 1). 

	Knight teaches the injecting into a well being injecting into an annulus of a hydrocarbon well (Fig 2, Abstract regasified LNG is injected into the annulus 32). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Voight by injecting the gas into the annulus of a well and pressurizing the regasified gas to a high pressure as disclosed by Knight because injecting gas into annulus because it would be a conventional means of using gas lift to enhance the production of hydrocarbons in a well. Specifically, the method of Knight allows for the well to be “is continuously charged with gas to create a large pressure differential compared to that present in the reservoir alone” such that “high pressure annulus gas [is released] to the tubing string above the valve, lifting accumulated liquids with it” (Para 0006 of Knight). 
Voight as modified is silent on the transportation means being a floating storage regasification unit (FSRU) and the well being a subsea well. 
Fowler teaches a transportation means being an FSRU (Fig 3, Para 0065 production facility 330 is a ship-shaped floating production, storage, and offloading vessel. As a modification to Voight, the vessel would have the regasification means and meet the broad statement of what constitutes an FSRU found in Para 0037)
a well being a subsea well (Para 0045, the production facility/FPSO is associated with a subsea wellsite). 

While Voight teaches transporting LNG onboard the vessel from at least one LNG cargo tank to a regasification system onboard the vessel (Para 0021, Fig 1, LNG is transported from tank 14 to regasifier 16 which are on the vessel), Voight as modified is silent on pumping through a compressorless high pressure pump system to pressurize the LNG and form high pressure LNG. 
Barclay teaches pumping LNG onboard the vessel through a compressorless high pressure pump system from at least one LNG cargo tank to a regasification system onboard the vessel to pressurize the LNG and form high pressure LNG  (Fig 1, Para 0046 LNG storage/cargo tank 103 is pumped as “pressurized LNG 107” vaporizer/regasification system 109, which as a modification the Voight as modified would be a regasification system on the FSRU, using a pump 105 which is not disclosed as having a compressor and as best understood would constitute a compressorless pump. The LNG is pressurized by the pump at pressures of at least 50 bar or at least 100 bar)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Voight as modified by transporting the LNG as disclosed by Barclay because Voight is silent on the particulars of how the LNG vessel receives its LNG, looking for a means of delivering the LNG would be a required step to fully implement the invention of Voight as modified. Moreover, “pumping a liquid (e.g., LNG) is thermodynamically efficient [….] This means that pumping LNG 101, while in a liquid state, to a pressure above that required by downstream gas consumers, is a thermodynamically efficiency and extremely cost-effective” (Para 0049 of Barclay). 
 
Regarding claim 2, Voight as modified further teaches mooring the FSRU at a submerged buoy prior to injecting the high pressure regasified natural gas into the annulus of the hydrocarbon well (Fig 2 of Flower, Para 0068, floating production system is moored to buoy 336, 338, this must be done prior to well production operations as it is necessary to connect to this system to the well as a first step).  

(Fig 3, Para 0067-0069, production and injection flow lines extend from the production facility 330, to submerged buoy 336/338, flexible riser/line334 and 335, subsea manifold system 340, and into the annulus as a modification of Voight as modified by Knight. The examiner notes the additional riser 335 through which the fluid would also flow).  

Regarding claim 4, Voight as modified further teaches wherein injecting the high pressure regasified natural gas from the FSRU into the annulus of the hydrocarbon well further comprises transferring the high pressure regasified natural gas from the FSRU to a high pressure gas manifold, and flowing the high pressure regasified natural gas from the high pressure gas manifold into the annulus (The examiner notes that the claim depends from claim 1 and not from claim 3, Fig 3, gas is flowed through a subsea manifold 340 which precedes its flow into and into the annulus as a modification of Voight as modified by Knight. Where the pressure is disclosed as being a high pressure in the base reference, the manifold would necessarily constitute a high pressure manifold to accommodate the pressures required to implement the modified invention).  

(Fig 3 of Fowler, produced fluids from the well are received at the production facility 330, the examiner notes, that the FSRU may properly be construed as only being the regasification elements discussed in Voight and subsequently placed on an offshore platform such as 330 disclosed in Fowler as an FSRU as defined by applicant in Para 0037 is used “to refer to any of a regasification vessel” and does not need be construed as requiring shipping elements or even direct contact with water. In other words, the FSRU can be drawn to the regasification subcomponents present on an offshore platform and still meet the limits as presented claimed); and 
separating the combined fluid into produced gas and produced liquid gas (Para 0029 of Voight, “regasified natural gas that was injected into the well can be separated from the produced liquids”).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voight (US 20200018141 A1), in view of Knight (US 20190120029 A1), further in view of Fowler (US 20100252260 A1), further in view of Barclay (US 20200025334 A1), further in view of Smith (US 20140014336 A1)

Regarding claim 5, Voight as modified is silent on mooring the FSRU at an offshore platform for injection of the high pressure regasified natural gas from the FSRU in the annulus.  
	Smith teaches a secondary LNG supply vessel moored at an offshore platform for injection of the LNG (Fig 1, LNG carrying vessel 1 is moored/attached to the offshore platform 4 and the platform is subsequently used to inject the LNG into the well). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Voight as modified by having a secondary LNG supply vessel moored at an offshore platform for injection of the LNG as disclosed by Smith and as a consequence having the FSRU moored at an offshore platform from which the high pressure natural gas is injected from the FSRU through the offshore platform into the annulus as previously modified because having a separate vessel to handle the LNG supply would reduce the need for the offshore production facility to carry the additional weight required for storing the LNG which would adversely impact the buoyancy of the floating platform.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voight (US 20200018141 A1), in view of Knight (US 20190120029 A1), further in view of Fowler (US 20100252260 A1), further in view of Barclay (US 20200025334 A1), further in view of Blandford (US 5549164 A)

Regarding claim 6, Voight as modified further teaches receiving the combined fluid on an offshore platform (Fig 3 of Fowler, produced fluids from the well are received at the production facility 330, the examiner notes, that the FSRU may properly be construed as only being the regasification elements discussed in Voight and subsequently placed on an offshore platform such as 330 disclosed in Fowler as an FSRU as defined by applicant in Para 0037 is used “to refer to any of a regasification vessel” and does not need be construed as requiring shipping elements or even direct contact with water. In other words, the FSRU can be drawn to the regasification subcomponents present on an offshore platform and still meet the limits as presented claimed); 
separating the combined fluid into produced liquid and produced gas (Para 0029 of Voight, “regasified natural gas that was injected into the well can be separated from the produced liquids”). 
Voight is silent on recirculating the produced gas from the offshore platform into the annulus.  
Blandford teaches recirculating the produced gas from the offshore platform into the well (Column 4, lines 12-15, the produced gas is “re-injected into the producing reservoir to maintain pressure”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Voight as modified by recirculating the produced gas from the offshore platform into the well as disclosed by Blandford because it would reduce the need for constant resupply of LNG which can add to expenses needed for maintain development.   

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voight (US 20200018141 A1), in view of Knight (US 20190120029 A1), further in view of Fowler (US 20100252260 A1), further in view of Barclay (US 20200025334 A1), further in view of Crossley (US 20080210432 A1)

(Fig 3 of Fowler, produced fluids from the well are received at the production facility 330, the examiner notes, that the FSRU may properly be construed as only being the regasification elements discussed in Voight and subsequently placed on an offshore platform such as 330 disclosed in Fowler as an FSRU as defined by applicant in Para 0037 is used “to refer to any of a regasification vessel” and does not need be construed as requiring shipping elements or even direct contact with water. In other words, the FSRU can be drawn to the regasification subcomponents present on an offshore platform and still meet the limits as presented claimed). 
Voight as modified is silent on using at least a portion of the combined fluid as fuel for equipment onboard the offshore platform.  
Crossley teaches then using produced fluid as fuel for equipment onboard the offshore platform (Fig 5, Para 0075, fluids after the separator are used as a fuel source for generators which are in turn used to provide power to fluid control valves and operations on the floating vessel/platform 150).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Voight as modified by using at least a portion of the combined fluid as fuel for equipment onboard the offshore platform as disclosed by Crossley because it would reduce the need for the importation of fuel and/or alternative energy sources which can add expenses to well production operations.

(Fig 5, Para 0075 of Crossley produced fluids are treated in fluid separator 160 prior to use as fuel).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voight (US 20200018141 A1), in view of Knight (US 20190120029 A1), further in view of Fowler (US 20100252260 A1), further in view of Barclay (US 20200025334 A1), further in view of Crossley (US 20080210432 A1), further in view of Krehbiel (US 20090151954 A1)

Regarding claim 9, Voight as modified further teaches wherein treating the combined fluid further comprises: separating the combined fluid into gas and liquid (Fig 5, Para 0075 of Crossley, produced fluids are treated in fluid separator 160 prior to use as fuel). 
Voight as modified is silent on treating the gas with sweetening, dehydration, export compression or a combination thereof.  
Krehbiel teaches treating the gas with sweetening, dehydration, export compression or a combination thereof (Para 0021, along with a separator 40, there is a gas dehydration processing system and/or a sulfur removal system/sweetening).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Voight as modified by treating the gas with sweetening, dehydration, export compression or a . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voight (US 20200018141 A1), in view of Knight (US 20190120029 A1), further in view of Fowler (US 20100252260 A1), further in view of Barclay (US 20200025334 A1), further in view of Bean (US 20200032629 A1).

Regarding claim 11, Voight as modified is silent on transmitting the produced gas from the offshore platform to onshore for distribution.  
	Bean teaches transmitting the produced gas from the offshore platform to onshore for distribution (Para 0033, after processing on the platform, the produced gas is “typically transported to an on-shore refinery via a pipeline, a shuttle tanker or other conventional means”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Voight as modified by transmitting the produced gas from the offshore platform to onshore for distribution as disclosed by Bean because it would be the typical pathway for produced gas to tank after its presence on a production facility (Para 0033 of Bean).  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 20190120029 A1), further in view of Fowler (US 20100252260 A1)
(Abstract, Fig 2, a source of LNG in step a is provided and then gas is injected into the annulus 32 of a well) wherein the source is fluidly coupled to the oil well and the natural gas is pressurized for gas lift using at least one pump at the source (Fig 2, in order for the source to inject into the annulus 32, the source must be fluidly connected; Para 0023 a high pressure pump is used to pressurize the gas and use it for gas lift operations in the well).
Knight as modified is silent on the source as being a floating storage regasification unit (FSRU) and the well being a subsea well.. 
Fowler teaches a source being an FSRU (Fig 3, Para 0065 production facility 330 being a ship-shaped floating production, storage, and offloading vessel. As a modification to Knight, the vessel would have the regasification means and meet the broad statement of what constitutes an FSRU found in Para 0037) 
and the well being a subsea well (Para 0045, the production facility/FPSO is associated with a subsea wellsite). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight by using the offshore vessel and system for offshore development of a subsea well as disclosed by Fowler because Fowler discusses “More than two-thirds of the Earth's surface is covered by oceans. As the petroleum industry continues its search for hydrocarbons, it is finding that more and more of the untapped hydrocarbon reservoirs are located beneath the oceans. Such reservoirs are referred to as "offshore" 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Para 0106 of Papadimitriou states “The exploration, production, transportation and processing of hydrocarbons, onshore or offshore, utilizes substantially similar equipment and configuration of equipment”.
        2 Para 0021 of Voight, uses the phrase “a transport vehicle such as a truck”. The phrase “such as” is indicative that the use of a truck is a mere example. 
        3 Para 0022 of Voight indicates “storage and transportation of LNG may be governed by regulations, including but not limited to, in the United States, 49 C.F.R. §§ 193 and 178”; 49 C.F.R. §§ 193.2007, for example states, "Cargo transfer system means a component, or system of components functioning as a unit, used exclusively for transferring hazardous fluids in bulk between a tank car, tank truck, or marine vessel and a storage tank."
        4 Para 0033 of Voight states, “One of ordinary skill in the art should appreciate that they may readily use the present disclosure as a basis for designing or modifying other processes and structures for carrying out the same purposes and/or achieving the same advantages of the embodiments introduced herein. One of ordinary skill in the art should also realize that such equivalent constructions do not depart from the spirit and scope of the present disclosure and that they may make various changes, substitutions, and alterations herein without departing from the spirit and scope of the present disclosure.”
        5 At least on page 7 of 12 on the response of 12/9/20, applicant refers to Fowler’s invention as “the FSPO [sic] of Fowler”. 
        6 See footnote 1, above.